FILED:   June 24, 1996

                   UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT



                              No. 96-1306



ANN RYDER,

                                               Plaintiff - Appellant,

         versus

FRANKLIN FREEMAN, in his official capacity as
Secretary of the North Carolina Department of
Correction,

                                                  Defendant - Appellee.



                                O R D E R


    Appellee filed a motion to dismiss on the grounds of mootness.

Appellant filed a response.
    The Court grants the motion.

    Entered   at   the    direction   of    Judge   Phillips   with   the

concurrence of Judge Russell and Judge Williams.

                                      FOR THE COURT



                                          /s/ Bert M. Montague
                                      ______________________________
                                                    Clerk
                                          FILED:    October 29, 1996

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT



                            No. 96-1306



ANN RYDER,

                                            Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN, in his official capacity as
Secretary of the North Carolina Department of
Correction,

                                                Defendant - Appellee.



                              O R D E R


     By order filed on June 24, 1996, we dismissed appellant's

appeal as moot because in the interval appellant had submitted to
the pepper-spray exposure requirement which her action had sought

to enjoin. In responding to and resisting the appellee's motion to

dismiss on mootness grounds, the appellant had moved that if the

dismissal motion were granted, this court should remand the action

with instructions to the district court to vacate its judgment in

accordance with the principles of United States v. Munsingwear,
Inc., 340 U.S. 36 (1950), and U.S. Bancorp Mortgage Co. v. Bonner

Mall Partnership, 513 U.S. 386 (1994).    To allow consideration of
appellant's vacatur motion pending dismissal of the appeal, we
stayed issuance of our mandate for that purpose.            Having now

considered   appellant's   motion   with   supporting   memorandum   and

appellee's responsive submissions, we have concluded that the

motion should be granted.

     It is accordingly ORDERED that, in conjunction with our
dismissal of appellant's appeal as moot, this action is remanded to

the district court with instructions to enter an order vacating its

judgment of February 22, 1996. The mandate shall issue forthwith.

     Entered at the direction of Senior Judge Phillips, with the

concurrence of Judge Russell and Judge Williams.

                                      FOR THE COURT



                                          /s/ Patricia S. Connor
                                      ______________________________
                                                    Clerk